Exhibit 10.1
FOURTEENTH AMENDMENT TO CREDIT AGREEMENT
     FOURTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 21, 2010, by and among CARRIZO OIL & GAS, INC., a Texas corporation
(“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity,
“Guarantors”), the LENDERS party hereto (the “Lenders”), and WELLS FARGO BANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
WITNESSETH:
     WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders are party
to that certain Credit Agreement, dated as of May 25, 2006 (as the same has been
and may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have agreed
to amend the Credit Agreement as provided herein subject to the terms and
conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
parties hereto hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
     1.1 Amended Definitions. The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended and restated in their
respective entireties to read as follows:
     “Consolidated EBITDAX” means the Borrower’s consolidated earnings
determined in accordance with GAAP (excluding earnings of Unrestricted
Subsidiaries) before interest expense, income taxes, depreciation, amortization,
depletion, oil and gas asset impairment write downs, lease impairment expense,
gains and losses from the sale of capital assets, and other non-cash charges.
For purposes of calculating Consolidated EBITDAX, Consolidated EBITDAX shall not
include (a) the non-cash effects of (i) the early extinguishment of long-term
debt, (ii) CCBM’s equity investment in Pinnacle and (iii) any stock option
re-pricing expenses, (b) the income (or deficit) of any Person that is not a
Subsidiary in which the Borrower or any of its Restricted Subsidiaries has an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Restricted
Subsidiaries (it being understood that any cash distributions received by the
Borrower or any of its Restricted Subsidiaries in respect of its profit
interests in Avista JV Partner shall be included in the

Fourteenth Amendment to Credit Agreement — Page 1



--------------------------------------------------------------------------------



 



calculation of Consolidated EBITDAX for any period of determination to the
extent such cash distributions were so received during such period), (c) the
income (or deficit) of any Restricted Subsidiary in which any other Person
(other than the Borrower or any of its Restricted Subsidiaries) has an Equity
Interest, except to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not prohibited by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary, and (d) any portion of the consolidated earnings of
Marcellus Holdings that is allocated or remitted to Avista or Avista JV Partner
in accordance with the Marcellus JV Participation Agreement or the Marcellus JV
Operating Agreement. For purposes of determining the Borrower’s compliance with
Section 7.12(b), Consolidated EBITDAX shall not include any net revenue
attributable to any assets that are subject to a Lien granted to secure
Non-Recourse Debt.
     “Convertible Notes” means the 4.375% Convertible Senior Notes due 2028 of
the Borrower issued on May 28, 2008 pursuant to and in accordance with the terms
of the Convertible Notes Indenture.
     “Convertible Notes Documents” means the Convertible Notes, the Convertible
Notes Indenture, and any other documents, instruments and agreements evidencing
or otherwise pertaining to the Convertible Notes, in each case, as amended,
restated, modified or supplemented from time to time (to the extent such
amendment, restatement, modification or supplement is applicable to the
Convertible Notes) in accordance with the terms of this Agreement.
     “Convertible Notes Indenture” means that certain Senior Indenture dated as
of May 28, 2008 among the Borrower, as issuer, certain Subsidiaries of the
Borrower, as potential subsidiary guarantors, and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), as supplemented by that certain First
Supplemental Indenture dated as of May 28, 2008 between the Borrower and the
Trustee, and as supplemented by that certain Second Supplemental Indenture dated
as of May 14, 2009 among the Borrower, certain Subsidiaries of the Borrower
named therein and the Trustee, and as the same may be amended, restated,
modified or further supplemented from time to time (to the extent such
amendment, restatement, modification or supplement is applicable to the
Convertible Notes) in accordance with the terms of this Agreement.
     “Material Indebtedness” means the (a) so long as the outstanding principal
amount of such Indebtedness is equal to or greater than $5,000,000, the Senior
Notes, (b) so long as the outstanding principal amount of such Indebtedness is
equal to or greater than $5,000,000, the Convertible Notes, and (c) any other
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of the Borrower or any one or more of
the Restricted Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Guarantor in

Fourteenth Amendment to Credit Agreement — Page 2



--------------------------------------------------------------------------------



 



respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Guarantor
would be required to pay if such Swap Agreement were terminated at such time.
     “Permitted Refinancing” means any Indebtedness of the Borrower, and
Indebtedness constituting Guarantees thereof by Restricted Subsidiaries,
incurred or issued in exchange for, or the net proceeds of which are used solely
to extend, refinance, renew, replace (whether or not contemporaneously), defease
or refund, other Indebtedness of the Borrower, in whole or in part, from time to
time; provided that (a) the principal amount of such Permitted Refinancing (or
if such Permitted Refinancing is issued at a discount, the initial issuance
price of such Permitted Refinancing) does not exceed the principal amount of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of any premiums paid and fees and expenses incurred in
connection therewith), (b) such Permitted Refinancing does not provide for any
scheduled repayment, mandatory redemption or payment of a sinking fund
obligation prior to the date that is one year after the Maturity Date (as in
effect on the date of incurrence of such Permitted Refinancing), except for any
offer to redeem or repurchase such Permitted Refinancing required as a result of
the occurrence of a change of control or an asset sale, (c) such Permitted
Refinancing is unsecured, (d) the non-default interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed 12% per annum,
(e) no Subsidiary of the Borrower Guarantees such Permitted Refinancing unless
such Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder, (f) the covenant, default and remedy provisions of such Permitted
Refinancing are not materially more onerous to the Borrower and its Restricted
Subsidiaries than those imposed by the Indebtedness so exchanged, extended,
refinanced, renewed, replaced, defeased or refunded, (g) the mandatory
prepayment, repurchase and redemption provisions of such Permitted Refinancing
are not materially more onerous to the Borrower and its Restricted Subsidiaries
than those imposed by the Indebtedness so exchanged, extended, refinanced,
renewed, replaced, defeased or refunded, and (h) to the extent such Permitted
Refinancing is expressly subordinate to the payment in full of all of the
Obligations, the subordination provisions contained therein are reasonably
satisfactory to the Administrative Agent and the Required Lenders.
     “Senior Debt” means, on any date of determination, the Borrower’s
consolidated Indebtedness on such date less (a) the amount of unrestricted cash
and cash equivalents on hand of the Borrower and the Guarantors as of such date,
(b) any Non-Recourse Debt, (c) any Indebtedness of any Unrestricted Subsidiary,
(d) any Indebtedness of the Borrower or any Restricted Subsidiary under any
Convertible Notes (or any Permitted Refinancing thereof) or Senior Notes (or any
Permitted Refinancing thereof), and (e) any other unsecured Indebtedness of the
Borrower or any Restricted Subsidiary to the extent permitted under
Section 7.01(l).

Fourteenth Amendment to Credit Agreement — Page 3



--------------------------------------------------------------------------------



 



     “Total Net Debt” means, on any date of determination, the Borrower’s
consolidated Indebtedness on such date less the amount of unrestricted cash and
cash equivalents on hand of the Borrower and the Guarantors as of such date. For
purposes of this definition and for determining the Borrower’s compliance with
Section 7.12(b), the Borrower’s consolidated Indebtedness shall not include (a)
Non-Recourse Debt, (b) Indebtedness of any Unrestricted Subsidiary, and (c) for
each date of determination during any period set forth below, an amount equal to
(i) the amount set forth below opposite such period as the equity component of
the Borrower’s Convertible Notes pursuant to FASB Staff Position (“FSB”)
Accounting Principles Board (“APB”) 14-1 multiplied by (ii) a fraction, (x) the
numerator of which is equal to the aggregate outstanding principal amount of
Indebtedness of the Borrower under the Convertible Notes on such date of
determination and (y) the denominator of which is equal to $373,750,000:

          Period   Equity Component  
1/1/2010 –12/31/2010
  $ 38,874,756  
1/1/2011 –12/31/2011
  $ 26,021,425  
1/1/2012 –10/29/2012
  $ 12,674,753  

     “Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may at any
time and from time to time designate any Subsidiary (including any newly
acquired or newly formed Subsidiary but excluding any Subsidiary that (1) owns
or operates Oil and Gas Interests included in the Borrowing Base Properties or
other interests of the type described in clauses (d) or (e) of the definition of
Oil and Gas Interests relating to any Borrowing Base Properties or
(2) guarantees, or is a primary obligor in respect of, any Convertible Notes or
Senior Notes) to be an Unrestricted Subsidiary; provided that (i) no Default has
occurred and is continuing at the time of such designation and after giving
effect to such designation, (ii) immediately after such designation, no Credit
Party has any obligation to pay any Indebtedness of such Subsidiary, has in any
way guaranteed any Indebtedness of such Subsidiary, or has any assets or
properties (excluding a pledge of the Equity Interests in such Subsidiary) which
are subject to any Lien securing any Indebtedness of such Subsidiary, and
(iii) notice of any such designation is promptly given to the Administrative
Agent in writing.
     1.2 Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order:
     “Convertible Notes Repurchase Date” means the date that all or any portion
of the Convertible Notes are repurchased pursuant to the Convertible Notes
Tender Offer.

Fourteenth Amendment to Credit Agreement — Page 4



--------------------------------------------------------------------------------



 



     “Convertible Notes Tender Offer” means an offer made by the Borrower to
repurchase up to $373,750,000 of aggregate principal amount of the Convertible
Notes, as such offer may be amended or extended from time to time, or any
renewal of such offer if the original offer is terminated or expires without the
full amount of Convertible Notes having been purchased under such original
offer; provided that at least $200,000,000 in gross cash proceeds are received
from the purchasers of the Senior Notes on or prior to the Convertible Notes
Repurchase Date and the Convertible Notes Repurchase Date occurs on or before
December 15, 2010 (or such later date approved by the Required Lenders).
     “Draft Description of Notes” means that certain draft Description of Notes
relating to a proposed issuance of senior notes by the Borrower provided to the
Administrative Agent and the Lenders on or about October 14, 2010.
     “Exchange Offer” means a registered offer to exchange outstanding Senior
Notes for new Senior Notes (the “Exchange Notes”) having terms substantially
identical in all material respects to such outstanding Senior Notes (except that
the Exchange Notes shall not contain any transfer restrictions).
     “Fourteenth Amendment Effective Date” means October 21, 2010.
     “Senior Notes” means any senior or senior subordinated notes issued by the
Borrower in one or more transactions on or before December 15, 2010 (it being
understood that it shall not be necessary for any Senior Notes issued pursuant
to an Exchange Offer to be issued on or before December 15, 2010); provided that
(a) the terms and conditions applicable to such notes are not materially more
onerous to the Borrower and its Restricted Subsidiaries than those set forth in
the Draft Description of Notes, (b) such notes are unsecured, (c) the
non-default interest rate on the outstanding principal balance of such notes
does not exceed 12% per annum, (d) such notes do not provide for any scheduled
repayment, mandatory redemption (including any required offer to redeem) or
payment of a sinking fund obligation prior to the date that is one year after
the Maturity Date, except for any offer to redeem or repurchase such notes
required as a result of the occurrence of a change of control or an asset sale,
(e) no Subsidiary of the Borrower Guarantees the Indebtedness evidenced by such
notes unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (f) with respect to any senior subordinated
notes, such notes are expressly subordinate to the payment in full of all of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.
     “Senior Notes Documents” means the Senior Notes, the indenture pursuant to
which the Senior Notes are issued, and any other documents, instruments and
agreements evidencing or otherwise pertaining to the Senior Notes, in each case,
as amended, restated, modified or supplemented from time to time (to the extent
such amendment, restatement, modification or supplement is applicable to the
Senior Notes) in accordance with the terms of this Agreement.

Fourteenth Amendment to Credit Agreement — Page 5



--------------------------------------------------------------------------------



 



     “Senior Notes Issuance Date” means the date Senior Notes are initially
issued pursuant to and in accordance with the Senior Notes Indenture.
     1.3 Deleted Definitions. Section 1.01 of the Credit Agreement shall be and
it hereby is amended by deleting the definition of “Draft Preliminary Prospectus
Supplement”.
     1.4 Mandatory Prepayment of Loans. Section 2.10 of the Credit Agreement
shall be and it hereby is amended by (a) re-lettering clause (d) as clause
(e) and (b) adding a new clause (d) to read as follows:
     (d) Upon the issuance of any Senior Notes, the Borrower shall prepay the
Loans with the cash proceeds (net of underwriting discounts and commissions,
investment banking fees, legal, accounting and other professional fees and
expenses, taxes, and other usual and customary transaction costs associated
therewith) received as a result of the issuance of such Senior Notes within one
(1) Business Day of the date on which it receives such net cash proceeds.
     1.5 Borrowing Base Reduction On the Convertible Notes Repurchase Date.
Clause (c) of Section 3.05 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:
     (c) As of the Convertible Notes Repurchase Date, the Borrowing Base then in
effect shall be reduced by an amount equal to 25% of the difference between
(i) the aggregate principal amount of Senior Notes issued after the Fourteenth
Amendment Effective Date and on or prior to the Convertible Notes Repurchase
Date and (ii) the aggregate principal amount of the Convertible Notes purchased
by the Borrower pursuant to the Convertible Notes Tender Offer.
     1.6 Borrowing Base Reduction After the Convertible Notes Repurchase Date.
The following shall be and it hereby is added to the end of Section 3.05 of the
Credit Agreement as clause (d) thereto:
     (d) Unless otherwise waived in writing by the Required Lenders, upon the
issuance of any Senior Notes in accordance with Section 7.01(k) after the
Convertible Notes Repurchase Date (other than Permitted Refinancings of any such
Senior Notes), the Borrowing Base then in effect shall be reduced by $1.00 for
every $4.00 of Senior Notes issued after the Convertible Notes Repurchase Date.
For the avoidance of doubt, the principal amount of such Indebtedness that
constitutes Permitted Refinancings of existing Senior Notes shall not be
included for purposes of determining the reduction in the Borrowing Base
required by this Section 3.05(d) and only the principal amount in excess of such
Permitted Refinancings shall be included in calculating the adjustment required
by this Section 3.05(d).
     1.7 Indebtedness. Clause (k) of Section 7.01 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

Fourteenth Amendment to Credit Agreement — Page 6



--------------------------------------------------------------------------------



 



     (k) unsecured Indebtedness of the Borrower under the Convertible Notes and
the Senior Notes (and any Permitted Refinancing thereof), including any
Indebtedness constituting Guarantees thereof by any Credit Party, in an
aggregate principal amount not to exceed (i) at any time prior to the Senior
Notes Issuance Date, $373,750,000, and (ii) at any time on and after the Senior
Notes Issuance Date, an amount equal to (A) the lesser of (1) $798,750,000 and
(2) the sum of (I) the aggregate principal amount of Senior Notes issued on or
before December 15, 2010 plus (II) $373,750,000, minus (B), without duplication,
(1) the aggregate principal amount of Convertible Notes repurchased on the
Convertible Notes Repurchase Date, (2) the aggregate principal amount of all
repayments, prepayments, redemptions and repurchases of the Senior Notes (other
than pursuant to an Exchange Offer) and the Convertible Notes to the extent
permitted under the terms of this Agreement and (3) the aggregate principal
amount of any Convertible Notes converted into Equity Interests of the Borrower
in accordance with the terms of the Convertible Notes Documents; provided that
at the time of and immediately after giving effect to each issuance of
Convertible Notes and Senior Notes (and any Permitted Refinancing thereof), no
Default shall have occurred and be continuing; and
     1.8 Restricted Payments. Section 7.07 of the Credit Agreement shall be and
it hereby is amended and restated in its entirety to read as follows:
     Section 7.07. Restricted Payments. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that (a) the
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock, (b) any Restricted
Subsidiary may make Restricted Payments to the Borrower or any Guarantor,
(c) the Borrower may make cash payments in lieu of issuing fractional shares in
an aggregate amount not exceeding $200,000 during the term of this Agreement,
(d) the Borrower may declare and pay distributions effecting “poison pill”
rights plans provided that any securities or rights so distributed have a
nominal fair market value at the time of declaration, (e) the Borrower may make
any mandatory or optional cash payments or deliveries of the Borrower’s capital
stock, or any combination thereof, in settlement of its obligations under any
Convertible Notes Documents upon the conversion or required repurchase of any
Convertible Notes thereunder, (f) the Borrower may repurchase up to $373,750,000
of aggregate principal amount of the Convertible Notes pursuant to the
Convertible Notes Tender Offer, and (g) the Borrower may make repurchases,
redemptions or other acquisitions or retirements for value of its Equity
Interests (i) deemed to occur upon the exercise of stock options or other rights
to acquire Equity Interests of Borrower if such Equity Interests represent a
portion of the exercise or exchange price thereof or (ii) to the extent of any
withholding tax liability incurred as a result of any exercise, vesting, grant
or exchange of Equity Interests of Borrower issued under any incentive plan
adopted by the holders of its Equity Interests, in accordance with such
incentive plan; provided that (A) at the time of such repurchase, redemption or
other acquisition or retirement for value, no Default has occurred

Fourteenth Amendment to Credit Agreement — Page 7



--------------------------------------------------------------------------------



 



and is continuing or would be caused by such Restricted Payment and (B) such
withholding tax is remitted to the appropriate governmental authority within
thirty (30) days after such repurchase, redemption or other acquisition or
retirement for value.
     1.9 Restrictive Agreements. Section 7.09 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
     Section 7.09. Restrictive Agreements. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets (other than property or assets
consisting of (1) Equity Interests in any Unrestricted Subsidiary, (2) Equity
Interests of joint ventures permitted under Section 7.05(o), 7.05(p) or 7.05(q),
(3) investments permitted under Section 7.05(j) if such restriction or
conditions apply only to the property or assets that are the subject of such
investment and (4) unless the value of such Equity Interests are included in the
determination of the Borrowing Base, Equity Interests in Pinnacle permitted
under Section 7.05(l), and (5) profit interests in Avista JV Partner permitted
under Section 7.05(r)), or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any Restricted Subsidiary
or to Guarantee Indebtedness of the Borrower or any Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions set forth in the Convertible Notes Documents or the
Senior Notes Documents, (iii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof
(other than oil, gas and mineral leases constituting Mortgaged Properties),
(vi) the foregoing shall not apply to existing restrictions with respect to a
Person acquired by the Borrower or any of its Restricted Subsidiaries (except to
the extent such restrictions were put in place in connection with or in
contemplation of such acquisition), which restrictions are not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; and (vii) the foregoing shall not
apply to any restriction with respect to Equity Interests of a Restricted
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of such Equity Interests or any restriction with respect to the
assets of a Credit Party imposed pursuant to an agreement entered into for the
sale or

Fourteenth Amendment to Credit Agreement — Page 8



--------------------------------------------------------------------------------



 



disposition of such assets or all or substantially all the Equity Interests of
such Restricted Subsidiary pending the closing of such sale or disposition.
     1.10 Financial Covenants. Clauses (b) and (c) of Section 7.12 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read as follows:
     (b) Leverage Ratio.
     (i) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending September 30, 2010, of (A) Total Net Debt as of the end of
such fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal
quarter period ending on such date, to be greater than 4.75 to 1.00.
     (ii) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after December 31, 2010 and on or before
June 30, 2011, of (A) Total Net Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 4.25 to 1.00; provided that the Borrower shall not
permit such ratio to be greater than 4.00 to 1.00 for each fiscal quarter ending
on or after March 31, 2011 and on or before June 30, 2011, in the event the
Senior Notes Issuance Date does not occur on or before December 15, 2010.
     (iii) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after September 30, 2011 and on or before
December 31, 2011, of (A) Total Net Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 4.50 to 1.00; provided that the Borrower shall not
permit such ratio to be greater than 4.00 to 1.00 for the fiscal quarters ending
on or after September 30, 2011 in the event the Senior Notes Issuance Date does
not occur on or before December 15, 2010.
     (iv) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after March 31, 2012, of (A) Total Net Debt as
of the end of such fiscal quarter to (B) Consolidated EBITDAX for the trailing
four fiscal quarter period ending on such date, to be greater than 4.00 to 1.00.
     (c) Senior Debt Leverage Ratio.
     (i) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after September 30, 2010 and on or before
June 30, 2011, of (A) Senior Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 2.25 to 1.00.

Fourteenth Amendment to Credit Agreement — Page 9



--------------------------------------------------------------------------------



 



     (ii) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after September 30, 2011 and on or before
December 31, 2011, of (A) Senior Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 2.50 to 1.00; provided that the Borrower shall not
permit such ratio to be greater than 2.25 to 1.00 for any such fiscal quarter,
in the event the Senior Notes Issuance Date does not occur on or before
December 15, 2010.
     (iii) The Borrower will not permit the ratio, determined as of the end of
each fiscal quarter ending on or after March 31, 2012, of (A) Senior Debt as of
the end of such fiscal quarter to (B) Consolidated EBITDAX for the trailing four
fiscal quarter period ending on such date, to be greater than 2.25 to 1.00.
     1.11 Convertible Notes Restrictions. Section 7.15 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
     Section 7.15 Convertible Notes Restrictions.
     (a) Except for cash payments in settlement of the Borrower’s obligations
under the Convertible Notes Documents upon the conversion or required repurchase
of any Convertible Notes thereunder and regularly scheduled payments of
interest, the Borrower will not, nor will it permit any Restricted Subsidiary
to, directly or indirectly, retire, redeem, defease, repurchase or prepay prior
to the scheduled maturity date thereof any part of the principal of, or interest
on, the Convertible Notes (or any Permitted Refinancing thereof) for cash;
provided, however, that the Borrower may retire, redeem, defease, repurchase or
prepay the Convertible Notes (or any Permitted Refinancing thereof) (i) with the
proceeds of any Permitted Refinancing or (ii) so long as (A) no Default shall
have occurred and be continuing at the time thereof or would result therefrom
and (B) the Aggregate Commitment exceeds the Aggregate Credit Exposure by an
amount equal to or greater than 25% of the Aggregate Commitment at the time
thereof, with the proceeds of any substantially contemporaneous issuance of
Equity Interests of the Borrower; provided, further, that the Borrower may
repurchase up to $373,750,000 of aggregate principal amount of the Convertible
Notes pursuant to the Convertible Notes Tender Offer.
     (b) The Borrower will not, nor will it permit any Restricted Subsidiary to
enter into or permit any supplement, modification or amendment of, or waive any
right or obligation of any Person under, any Convertible Notes Document or any
document governing any Permitted Refinancing of the Convertible Notes if the
effect thereof would be to (i) shorten its average life or maturity,
(ii) increase the amount of any payment of principal thereof, (iii) increase the
rate or shorten any period for payment of interest thereon, or (iv) cause the
covenant, default and remedy provisions contained therein (including any
mandatory redemption or

Fourteenth Amendment to Credit Agreement — Page 10 



--------------------------------------------------------------------------------



 



prepayment provisions) to be materially more onerous to the Borrower and its
Restricted Subsidiaries.
     (c) This Section 7.15 shall not prohibit the execution of (i) supplemental
indentures associated with the incurrence of additional Convertible Notes to the
extent permitted by Section 7.01(k), (ii) supplemental indentures providing for
guarantees of the Convertible Notes by Persons that are (or concurrently with
the execution of any such supplemental indenture become) Guarantors hereunder,
(iii) other indentures or agreements in connection with the issuance of any
Permitted Refinancing of the Convertible Notes or (iv) supplements,
modifications or amendments that are reasonably acceptable to the Administrative
Agent and not materially adverse to the Lenders.
     1.12 Senior Notes Restrictions. Article VII of the Credit Agreement shall
be and it hereby is amended by adding a new Section 7.18 to read as follows:
     Section 7.18 Senior Notes Restrictions.
     (a) Except for the issuance of Senior Notes pursuant to an Exchange Offer
in exchange for surrender of previously issued Senior Notes and regularly
scheduled payments of interest, the Borrower will not, nor will it permit any
Restricted Subsidiary to directly or indirectly, retire, redeem, defease,
repurchase or prepay prior to the scheduled maturity date thereof any part of
the principal of, or interest on, the Senior Notes (or any Permitted Refinancing
thereof); provided, however, that the Borrower may retire, redeem, defease,
repurchase or prepay the Senior Notes (or any Permitted Refinancing thereof)
(i) with the proceeds of any Permitted Refinancing and (ii) so long as (A) no
Default shall have occurred and be continuing at the time thereof or would
result therefrom and (B) the Aggregate Commitment exceeds the Aggregate Credit
Exposure by an amount equal to or greater than 25% of the Aggregate Commitment
at the time thereof, with the proceeds of any substantially contemporaneous
issuance of Equity Interests of the Borrower.
     (b) The Borrower will not, nor will it permit any Restricted Subsidiary to
(i) shorten the scheduled maturity of the Senior Notes to a date that is prior
to the date that is one year after the Maturity Date, (ii) increase the amount
of any payment of principal thereof, (iii) increase the rate or shorten any
period for payment of interest thereon, (iv) alter the subordination provisions,
if any, with respect to any of the Senior Notes in a manner that would result in
such Senior Notes not being expressly subordinate to the payment in full of all
of the Obligations on terms and conditions reasonably satisfactory to the
Required Lenders, or (v) cause the covenant, default and remedy provisions
contained therein (including any mandatory redemption or prepayment provisions)
to be materially more onerous to the Borrower and its Restricted Subsidiaries.
     (c) This Section 7.18 shall not prohibit the execution of (i) supplemental
indentures associated with the incurrence of additional Senior

Fourteenth Amendment to Credit Agreement — Page 11 



--------------------------------------------------------------------------------



 



Notes to the extent permitted by Section 7.01(k), (ii) supplemental indentures
providing for guarantees of the Senior Notes by Persons that are (or
concurrently with the execution of any such supplemental indenture become)
Guarantors hereunder, (iii) other indentures or agreements in connection with
the issuance of any Permitted Refinancing of the Senior Notes or
(iv) supplements, modifications or amendments that are reasonably acceptable to
the Administrative Agent and not materially adverse to the Lenders.
SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
     2.1 Execution and Delivery. Each Credit Party, the Required Lenders, and
the Administrative Agent shall have executed and delivered this Amendment.
     2.2 No Default. No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
     2.3 Other Documents. The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request prior to the date hereof, and all such documents shall be in
form and substance reasonably satisfactory to the Administrative Agent.
SECTION 3. Borrowing Base Redetermination. Notwithstanding anything to the
contrary contained in the Credit Agreement or the other Loan Documents, the
Administrative Agent, the Required Lenders and each Credit Party acknowledge and
agree that the Scheduled Redetermination to occur on or about September 30, 2010
shall be extended to occur on or about November 19, 2010.
SECTION 4. Representations and Warranties of the Credit Parties. To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
     4.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of such Credit Party contained in the Credit Agreement or in any of the other
Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date and
taking into account any amendments to the schedules or exhibits as a result of
any disclosures made in writing by such Credit Party to the Administrative Agent
after the Effective Date and approved by the Administrative Agent and the
Required Lenders in writing).
     4.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by such Credit Party (to the extent a party hereto or thereto) of
this Amendment and all documents, instruments and agreements contemplated herein
are within such Credit Party’s corporate or other organizational powers, have
been duly authorized by all necessary action,

Fourteenth Amendment to Credit Agreement — Page 12 



--------------------------------------------------------------------------------



 



require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Permitted Liens and otherwise as permitted in the Credit
Agreement.
     4.3 Enforceability. This Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
     4.4 No Default. As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default has occurred and is continuing.
SECTION 5. Miscellaneous.
     5.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party. Each Credit Party
hereby agrees that nothing contained in this Amendment shall in any manner
affect or impair the liabilities, duties and obligations of such Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
     5.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
     5.3 Legal Expenses. The Borrower hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
     5.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.
     5.5 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
     5.6 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.

Fourteenth Amendment to Credit Agreement — Page 13 



--------------------------------------------------------------------------------



 



     5.7 Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     5.8 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Page Follows]

Fourteenth Amendment to Credit Agreement — Page 14 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed by their respective authorized officers to be effective as of the date
first above written.

            BORROWER:

CARRIZO OIL & GAS, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President and Chief Financial Officer        GUARANTORS:

CCBM, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CLLR, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        HONDO PIPELINE, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CARRIZO (MARCELLUS) LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            CARRIZO MARCELLUS HOLDING INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CHAMA PIPELINE HOLDING LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        BANDELIER PIPELINE HOLDING, LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        MESCALERO PIPELINE, LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CARRIZO (MARCELLUS) WV LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as Administrative Agent,
Issuing Bank and as a Lender
      By:   /s/ Scott Hodges         Name:   Scott Hodges        Title:  
Director   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as a Co-Syndication Agent and as a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (f/k/a CALYON NEW YORK
BRANCH), as a Co-Syndication Agent and as a Lender
      By:   /s/ Darrell Stanley         Name:   Darrell Stanley        Title:  
Managing Director            By:   /s/ Sharada Manne         Name:   Sharada
Manne        Title:   Director   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
as Documentation Agent and as a Lender
      By:   /s/ Eric Broussard         Name:   Eric Broussard        Title:  
Senior Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A. (f/k/a UNION BANK OF CALIFORNIA, N.A.),
as a Lender
      By:   /s/ Damien Meiburger         Name:   Damien Meiburger       
Title:   Senior Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Heather W. Kiely         Name:   Heather W. Kiely       
Title:   Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President        By:   /s/ Vipul Dhadda         Name:   Vipul
Dhadda        Title:   Associate   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            COMPASS BANK (as successor in interest to
Guaranty Bank), as a Lender
      By:   /s/ Kathleen J. Bowen         Name:   Kathleen J. Bowen       
Title:   Senior Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            BNP PARIBAS.,
as a Lender
      By:   /s/ Greg Smothers         Name:   Greg Smothers        Title:  
Director            By:   /s/ Polly Schott         Name:   Polly Schott       
Title:   Director   

Signature Page

Fourteenth Amendment to Credit Agreement 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Kathleen J. Bowen         Name:   Kathleen J. Bowen       
Title:   Senior Vice President   

Signature Page

Fourteenth Amendment to Credit Agreement 